



COURT OF APPEAL FOR ONTARIO

CITATION: Rowe v. Canada (Attorney
    General), 2014 ONCA 199

DATE: 20140314

DOCKET: C57510

Sharpe, Gillese and Rouleau JJ.A.

BETWEEN

Marlon Rowe

Applicant/Appellant

and

The Attorney General of Canada

Respondent/Respondent

J. Todd Sloan, for the appellant

Gregory Tzemenakis and Max Binnie, for the respondent

Heard: March 13, 2014

On appeal from the decision of Justice Brian Abrams of
    the Superior Court of Justice, dated July 18, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the Attorney General that this appeal is moot and that it
    should be dismissed on that basis. The appellant has been moved to the level of
    security he seeks on
habeas corpus
and, to the extent that his concern
    relates to his corrections record, there are alternate and more appropriate
    remedies.


